AO 245B (Rev. 0511512018) Judgment ma Cnmmal Petty Case (Modified)                                                                          Page I of I



                                                    UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Offenses Con1m1tted On or After November 1, 1987)
                                                       v.

                               Marcelo Colotl-Duran                                Case Number: 3:19-mj-20380-RNB

                                                                                   Carlos Cristobal Ruan
                                                                                   Defendant's Attorney


REGISTRATION NO. 82609298

THE DEFENDANT:
 CZ! pleaded guilty to count(s) 1 of Complaint               ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~



 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                    Nature of Offense                                                 Count Number(s)
8:1325                                             ILLEGAL ENTRY (Misdemeanor)                                       I


 D The defendant has been found not guilty on count( s)                       ~~~~~~~~~~~~~~~~~~~




 D Count(s)         ~~~~~~~~~~~~~~~~~~
                                                                                    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 CZ! Assessment: $10 WAIVED CZ! Fine: WAIVED
 CZ! Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 lZJ Court recommends defendant be deported/removed with relative, Martin Colotl-Duran charged in case
 !9mj20381 .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Thursday, January 24, 2019
                                                                                 Date oflmposition of Sentence
                1·----. · · · · · · · · · · - . . . ---1
                !              J~.N 2 4 20 '1                                    &h,.~
                                                                                 HONORABLEBAARAL MAJOR
               c~_:-1.   ...    ,_,, 1.-:1';, ;,   ,·,c, 1   -·,I

        SOUTHLi' ·.,_.1:::1,'-(:                               ·::HNIA                                                  3: l 9-mj-20380-RNB
        L'3Y                                                     F'JTY
